 In the Matter of RHEEM MANUFACTURING COMPANYandUNITED STEEL-WORKERS OF AMERICA, LOCAL 1798, C. I. O.Case No.20-R-1053.-Decided April 09,1944Mr. Herbert E. Hall,of San Francisco, Calif., for the.Company.Gladstein, Grossman, Sawyer and Edises,of Oakland, Calif., byMr. Bertram Edises,for the C. I. O.Mr. James F. Galliano,of Oakland, Calif.,Messrs. Carl H. Bernerand Albert B. Nelson,of Richmond, Calif., andMr. K. C. Apperson,of Stockton, Calif., for the I. A. M.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION -OF ELECTIONSTATEMENT OF THE CASEUpon petition duly, filed by United Steelworkers- of America, Local1798, C. I. 0., herein called the C. I. 0., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof.Rheem Manufacturing Company at Richmond, California, hereincalled the Company, the National Labor Relations Board providedfor an appropriate, hearing upon due notice before Gerald P. Leicht,Trial Examiner. Said hearing was held at San Francisco, California,on March 27 and 28, 1944. The Company, the C. I.' 0., and Interna-tional Association of Machinists, Lodge 824, A. F. of L., herein calledthe I. A. M., appeared and participated.'All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence bearing upon the issues, and to file briefs withthe Board.2At, the hearing the Trial Examiner rejected several of-fers made by the I. A. M. to prove that the C. I. O. instigated and car-ried out a planned raid on the Company's employees who were mem-1During the course of the hearing it developed that Paper Converters Local 382,A. F. ofL.,might have an interest in the proceedingThe Trial Examiner recessed the hearing,communicated with the Paper Converters,and explained the circumstances.From therecord it appears that the Paper Converters disclaimed any interest in the proceeding.2 A waiver signed by the C. I O , introduced into evidence at the hearing, states that theC I. 0 waives the right to protest any election held as a result of this proceeding on thebasis of the charge'of unfair labor practices filed by it in Case No. 20-C-1245.56 N. L.R. B., No. 32.1591 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDbers of the I. A. M. A rebuttal otter of proof made by the C. I. O. wasalso rejected by the Trial Examiner.3All rulings made by the TrialExaminer at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRheem Manufacturing Company is a California corporation withits principal office at San Francisco, California. It has plants and -offices in California, Illinois, Louisiana, Maryland; Texas, Oregon,Alabama, Pennsylvania,, and, Australia, and maintains, offices in theDistrict of Columbia and New York. The only plant involved in thisproceeding is the one located at Richmond, California, hereinafter re-ferred to as the Richmond Plant, where the Company' manufacturesdepth charge casings, pressure tanks and grease pails, fabricates steelgasoline drums, and galvanizes items such as anchors and bunks.During the year 1943, the Company purchased steel valued at$7,395,146.83 for use at its Richmond Plant, of which $7,035,147.83worth was purchased and transported to its Richmond Plant frompoints outside the State of California.During the same period theCompany sold and transported approximately $10,000,000 worth ofits products.Of this amount, $1,065,000 worth. was sold, and trans-ported from its Richmond Plant to points outside the State'of Cali-fornia.Ninety-five percent of the Company's production is undercontract with the Army and Navy for military use wherever it maybe required.I-We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, Local 1798, is a labor organizationaffiliated with the Congress of Industrial ' Organizations, admittingto membership employees of the Company.International Association of Machinists, Lodge 824, is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.- THE QUESTION CONCERNING REPI3ESENT'ATIONOn August 18, 1942, the Company and the I. A. M..executed a closed-shop collective bargaining contract covering production and mainte-3we find,for seasons stated inMatter of The Trailer Company of America,et at.,51N. L R. B.1106,that the Trial Examiner's rulingswith respectto the offers of proof wereproper. RHEEM MANUFACTURING COMPANY161nance employees of the Richmond Plant. The contract contained thefollowing clause, designated as Section 11:This Agreement shall be in full force and effect for one (1)year from date of signing and will remain in effect thereafter,fromyear to year unless either party signatory hereto shouldgive notice to the other party in writing,of a desire to change orrevise this Agreement.Such written notice shall be presentedto the other'party not'less than'thirty (30) days prior to theexpiration'of the date hereof.During thethirty(30)days"period, conference shall be held looking towards a revision of thisAgreement.There shall be no cessation of work or lock-outduring such conference.On June 30,1943, the Company wrote the I. A. M., referring to Sec-tion 11 of the contract,and stating'that, "This communication isformal notice to you of our desire to revise the agreement before mak-ing it effective for the year beginning August 18,1943.-We shallbe pleased to hear from you regarding your wishes as to time ofconference on our proposed changes."The Company and the I. A. M.did not thereafter execute a new written agreement.On March 6,1944, the C.I.0., by telegram,informed the Companythat it represented a majority of the employees of the Company'sRichmond Plant and was that day filing with the Board a petitionfor investigation and certification of representatives.This noticewas confirmed by letters from the C.I.0, to the Company, datedMarch 7 and 11, 1944, respectively.The Company did not reply toany of these communications.The Company and the I. A. M., apparently arguing that the noticegiven by the former on June 30,1943, did not have the effect of termi-nating the1942 contract,also contend that prior to August 18, 1943,the contract'sanniversary date, they mutually agreed to continueit in effect until the execution:of a revised agreement.The intent of the contracting parties as to the effective term oftheir 1942 bargaining agreement was unmistakably expressed in Sec-tion 11.Section 11 specified that the agreement was to remain ineffect for 1 year,and thereafter from year to year,unless at least30 days prior to any anniversary date "either party .. . shouldgivenotice to the other party in writing, of a desire to change orrevise" it.On June 30, 1943, the Company gave the I.A. M. writtennotice of its desire to change or, revise the contract, thus forestallingthe operation of the automatic renewal clause and,in effect, terminat-ing the contract as of its anniversary date.'The alleged understand-ing of the parties to continue the 1942 contract in effect until a revisedagreement could be executed,even/ if reduced to writing, would not587 7 S4--45-vol 56-12 162'DECISIONSOF NATIONALLABOR RELATIONS BOARDserve to bar the instant proceeding,since it would merely extend the1942 contract for an indefinite period,.4We consequently find that nobar exists'to an immediate'determination of representatives.A statement prepared by a Field Examiner of the Board, intro-duced into evidence at the hearing; indicates that the C. I. 0. repre-sents a substantial number of employeeswithin theunit hereinafterfound to be appropriatesWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees' of the Company's Richmond=Plant, including those in the fibre drum and M-13 casing departments,but excluding shipping and receiving employees, guards, janitors;clean-up employees, outside servicemen, office and clerical employ-ees, superintendent, night superintendent, general foreman, foremen,assistant or line foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise 'effectchanges in the status of employees, or effectively recommend suchaction, Iconstitute a, unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the ActsV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot. -The C. I. 0. requests that a pay-roll date sometime prior to March 6,1944, the date it filed the petition herein, be used to determine eligibil-ity to vote in the election.The I. A. M. contends that the Board shouldfollow its usual policy with respect to determining eligibility to vote,and the Company takes a neutral position.We find, under all thecircumstances, that there is no persuasive reason to depart from ourcustomary practice.* SeeMatter of The Ferbert-Shorndorfer'Company,55 N. L. R B. 1011;Matter of BallBrothers Company,54 N. L. R. B. 1512 It is well established,moreover,that a mereoral agreement does not preclude a determination of representativesSeeMatter of Eicor,Inc,46 N. L. R B. 1035.'The Field Examiner reported that the C I. 0 submitted 203 membership cards bearingthe names of persons whose names, appear on the Company's pay roll of March 5, 1944,which lists the names of 326 persons in the alleged appropriate unit.He also reportedthat the I. A. M. relies upon its closed-shop contract with the Company to substantiate itsclaim of representation.9This unit is substantially identical with the unit described in the I. A. M.'s contract;except that, in addition to the departments embraced by the contract, it includes the fibredrum department,which has been a part of the plant only since about January 1, 1944, andthe M-13 casing department,also a new'department,which will not be in full operationuntil about May. 15, 1944. RHEEM MANUFACTURING COMPANY163Those eligible to vote in the election shall be all employees in theunit, found appropriate in Section IV,supra,who were employedduring the pay-roll period immediately preceding the date of the Di-rection of Election herein, subject to the limitations and additions settforth in the Direction.7As previously noted,8 the-,C. I. O. has filed with the Board a charge,alleging,.inter alia,that the Company has violated Section 8 (3) ofthe Act by discriminatorily discharging Charles E. Radisky, A. Rod-rigues, and Charles Wells.We shall permit these three persons tovote in the election, but hereby direct the Regional Director to impoundtheir ballots pending the outcome of the unfair labor practice charge.DIRECTION. OF ELECTIONBy virtue of and pursuant to the power vested in the-National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation tolascertain representa-tives for the purposes of collective bargaining with Rheem Manufac-turing Company at Richmond, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including Charles E. Radisky,A. Rodrigues, and Charles Wells,'under the limitations set forth inSection V, above, and further including employees who did not work.during said pay-roll period because they, were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, andhave not been rehired or reinstated prior'to the date of the election,to determine whether they desire to be represented by United Steel-workers -of America, Local 1798, C. I. 0., or by Machinists, 824,A. F. of L., for the purposes of collective,bargaining, or by neither.1At the hearing the C. I. 0 and the I. A. M. requested that their names appear on the'ballot as hereinafter set forth in the Direction of Election.8 See footnote 2,supra.